UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6557


KENYA BASIL PARKER,

                Plaintiff - Appellant,

          v.

ROSE   BROWN,   Institutional  Ombudsman;  J.   GREENWOOD,
Operations Manager; R. WOODSON, Regional Ombudsman Service
Unit,

                Defendants - Appellees,

          and

R. WOOD, Regional Ombudsman Service Unit,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01720-LMB-IDD)


Submitted:   August 20, 2015                 Decided:   August 25, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenya Basil Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenya    Basil   Parker    appeals    the    district    court’s     order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Parker v. Brown, No. 1:14-cv-01720-LMB-

IDD (E.D. Va. filed Mar. 26, 2016; entered Mar. 27, 2015).                   We

deny Parker’s motion for appointment of counsel.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before     this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2